 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 Vernon Nelson,                                           Case No.: 2:18-cv-02141-APG-PAL

 4          Plaintiff                                                      Order

 5 v.                                                                  [ECF No. 29]

 6 Capital One, N.A., et al.,

 7          Defendants.

 8         Based on the stipulation (ECF No. 29) of the plaintiff and defendant Equifax, all of the

 9 plaintiff’s claims against Equifax are dismissed with prejudice, each side to bear its own fees and

10 costs. The plaintiff shall file a status report or dismissal papers regarding the remaining

11 defendants by April 22, 2019.

12         Dated: March 22, 2019.

13
                                                         ANDREW P. GORDON
14                                                       UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23
